An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-54
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 17 June 2014


STATE OF NORTH CAROLINA

      v.                                      Craven County
                                              No. 09 CRS 51899
ANACIN WILLIAM PHILLIPS



      Appeal by defendant from judgment entered 25 July 2013 by

Judge John E. Nobles, Jr.,             in   Craven County Superior          Court.

Heard in the Court of Appeals 26 May 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Daniel P. O’Brien, for the State.

      Michael J. Reece for defendant-appellant.


      HUNTER, Robert C., Judge.


      Defendant was convicted of assault with a deadly weapon

with intent to kill inflicting serious injury on 29 September

2011.      The trial court sentenced him as a prior record level

(“PRL”) IV offender to an active prison term of 133 to 169

months imprisonment.          On appeal, we remanded for resentencing

based on our conclusion that the court had misclassified one of

defendant’s     two    Ohio    prior    convictions      for   the    purpose     of
                                             -2-
calculating defendant’s PRL.                  See State v. Phillips, __ N.C.

App. __, __, 742 S.E.2d 338, 343-44 (2013) (citing N.C. Gen.

Stat. § 15A-1340.14(a), (e) (2011)), disc. review denied, __

N.C.     __,    753    S.E.2d        671     (2014).        Applying      the   proper

classification, we found that “defendant’s prior record level

points for felony sentencing would be reduced from ten to seven

points” and his PRL would be reduced from IV to III.                       Id. at __,

742    S.E.2d    at   344.      On    remand,      the   trial   court    resentenced

defendant as a PRL III offender to a presumptive prison term of

114 to 146 months.           Defendant gave notice of appeal in open

court.

       Counsel    appointed      to        represent     defendant   is    unable   to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.                        He

shows to the satisfaction of this Court that he has complied

with the requirements of Anders v. California, 386 U.S. 738, 18

L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331

S.E.2d 665 (1985), by advising defendant of his right to file

written arguments with this Court and providing him with the

documents necessary for him to do so.
                                  -3-
    Defendant has not filed any written arguments on his own

behalf with this Court, and a reasonable time for him to do so

has expired.    In accordance with Anders, we have fully examined

the record to determine whether any issues of arguable merit

appear therefrom.      We have been unable to find any possible

prejudicial    error   and   conclude   that   the   appeal   is   wholly

frivolous.



    NO ERROR.

    Judges STEPHENS and ERVIN concur.

    Report per Rule 30(e).